Citation Nr: 0510794	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  98-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a hiatal hernia with duodenitis, H pylori, and esophagitis.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.

3.  Entitlement to a rating in excess of 10 percent for 
multiple bone/joint pain due to undiagnosed illness.

4.  Entitlement to a compensable rating for fatigue due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

As an initial matter, the Board notes that there have been 
several recent significant changes in the pertinent rating 
criteria during the course of this appeal.  The criteria for 
evaluation of intervertebral disc syndrome under Diagnostic 
Code 5293 were amended effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Additionally, 
the portion of the rating schedule pertaining to the 
evaluation of diseases and injuries of the spine were amended 
effective September 26, 2003.  See 68 Fed Reg. 51454- 51458 
(August 27, 2003).  These changes in the rating criteria are 
substantially different from the previous criteria.  While a 
supplemental statement of the case was issued in April 2003 
which addresses the September 2002 change in Diagnostic Code 
5293, the evidence does not show that the RO has adjudicated 
the case with consideration of the changes brought about by 
the amended criteria effective from September 2003.

The Court has held that where the law or a regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. 
§ 5110(g) (where compensation is awarded pursuant to any Act 
or administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Thus, the new version of 
Diagnostic Code 5293 is applicable only from September 23, 
2002, and the new schedule for evaluating diseases and 
injuries of the spine is applicable only from September 26, 
2003.  A remand is necessary to inform the veteran of the 
changes in the applicable rating criteria that have occurred 
during the pendency of this appeal.

In addition to the foregoing, the Board notes that the most 
recent medical evidence of record which assess the severity 
of the veteran's service-connected back disability is 
contained in VA spine examination report dated in March 2003.  
The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see 
also, 38 C.F.R. § 3.159(c)(4).  This medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the significant changes in the pertinent rating criteria and 
the length of time since the most recent examination, a new 
examination that evaluates the veteran's back disability with 
consideration of the new criteria would be beneficial.  
Likewise, the veteran claims separate ratings are warranted 
for constant pain to the right hand, right wrist, right hip, 
both knees, and both feet.  An evaluation of his bone/joint 
pain due to undiagnosed illness should be obtained on remand.

Moreover, the Board concludes that a new examination of the 
veteran's service-connected gastrointestinal disability is 
required in light of the veteran's March 2005 indication that 
this condition is "progressively getting worse."  The 
veteran also contends that separate ratings are warranted for 
his esophagitis and a "duodenal ulcer."

Finally, in an "Authorization and Consent to Release 
Information to the Department of Veterans Affairs" (VA Form 
21-4142), dated in March 2002, the veteran indicated that S. 
R. Maes, M.D. treated him for fatigue from October 2001 to 
the present.  Copies of relevant treatment records from Dr. 
Maes should be obtained.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that have treated him 
for the disorders on appeal in the 
recent past.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are 
not already of record.

2.  The RO should obtain copies of 
all treatment/clinical notes and 
records from the Fayetteville VAMC 
since February 2003.

3.  The RO should obtain treatment 
records from S. R. Maes, M.D. for 
fatigue, beginning in October 2001.  
The address for Dr. Maes is: 825 
North Spring Street, Suite F, 
Harrison, Arkansas 72601.

4.  The RO should arrange for the 
veteran to be scheduled for an 
examination by an appropriate 
specialist to determine the current 
severity of his back disability, 
rated as residuals of lumbar spine 
injury with radiculopathy.  The 
claims folder must be made available 
to the examiner.  The examiner should 
describe the severity and extent of 
any present neurological or 
orthopedic manifestations of the 
veteran's service-connected low back 
disorder.  In addition, the examiner 
should offer an opinion concerning 
the impact of the veteran's service-
connected lumbar spine disability on 
his ability to function.

5.  The RO should make arrangements 
for the veteran to be afforded a VA 
gastrointestinal examination.  The 
claims folders are to be provided to 
the examiner for review in 
conjunction with the examination.  
All indicated tests and studies the 
examiner deems appropriate must be 
accomplished.  All clinical findings 
should be reported in detail.  The 
examiner is to provide a detailed 
review and analysis of the veteran's 
medical history, current complaints 
and the nature and extent of this 
disorder.

6.  The RO should arrange for the 
veteran to be scheduled for an 
examination by an appropriate 
specialist to determine the nature 
and severity of the service-connected 
impairment resulting from arthralgias 
in the right hand, right wrist, right 
hip, bilateral knees, and bilateral 
feet.  All indicated testing, 
including range of motion testing of 
the affected areas, should be 
accomplished.  

7.  Thereafter, the RO should 
readjudicate the claims on appeal, 
with particular consideration of the 
changes in the rating criteria with 
respect to the spine since issuance 
of the April 2003 supplemental 
statement of the case.  In 
particular, the RO should consider 
the changes in the schedule for 
rating spinal disabilities and 
injuries effective in September 2003.  
Additionally, the RO should consider 
whether any separate or higher 
alternative rating are warranted for 
the veteran's service-connected 
gastrointestinal or orthopedic 
disabilities.

8.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
new criteria for rating back 
disabilities which were effective as 
of September 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


